Citation Nr: 1243228	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial, compensable rating for the service-connected bilateral plantar fasciitis.

2.  Entitlement to an initial, compensable rating for the service-connected residual scar of the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to May 1988 and from November 1988 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO as part of the Benefits Delivery at Discharge (BDD) program.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

The Board notes that, while the Veteran was previously represented by Veterans of Foreign Wars of the United States (VFW), the Veteran executed a power-of-attorney in favor of Disabled American Veterans (DAV) in November 2009.  DAV has submitted written argument on her behalf.  The Board recognizes this change in representation.

The Board also notes that the Veteran's initial appeal included claims for increased ratings for the service-connected lumbosacral spine strain and pemphigoid cicatricial.  

In an August 2011 rating decision, the RO assigned increased ratings for these disabilities.  In an August 2011 statement, the Veteran indicated that the increased ratings satisfied her appeal on those issues (lumbosacral spine strain and pemphigoid cicatricial).  

Accordingly, those issues are deemed to have been withdrawn from appellate consideration and the only claims remaining on appeal are set forth on the title page.  38 C.F.R. § 20.204 (2011).  

Because this appeal was processed using the Virtual VA paperless claims processing system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The service-connected bilateral plantar fasciitis is shown to be mild disabling with symptoms alleviated by rest and physical therapy; neither limited motion, swelling, instability, weakness, nor abnormal weight-bearing is demonstrated.  

2.  The service-connected residual scar of the left index finger is shown to be superficial, small and well healed; it is not unstable, painful or functionally limiting.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial, compensable rating for the service-connected bilateral plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a including Diagnostic Codes 5276, 5284 (2012).

2.  The criteria for the assignment of an initial, compensable rating for the service-connected residual scar of the left index finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118 including Diagnostic Codes 7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, as this appeal stems from the initial grants of service connection, the notice letter did not contain an explanation of the general rating criteria relevant to her bilateral feet and residual scar disabilities.  

The April 2010 Statement of the Case (SOC) set forth applicable criteria for higher ratings for the disabilities.  

After issuance of the April 2010 SOC, and opportunity for the Veteran to respond, the August 2011 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims.  

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the Virtual VA electronic claims file include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  

Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to have caused any injury to the Veteran.  

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.


Bilateral Plantar Fasciitis

The RO evaluated the service-connected bilateral plantar fasciitis disability under diagnostic code (DC) 5276, the criteria for evaluating flatfoot.  

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate flatfoot manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet (bilateral or unilateral).

A 20 percent rating is assigned for unilateral severe flatfoot manifested by objective evidence of marked deformity (pronation, adduction, etc), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

A 30 percent rating is assigned for bilateral severe flatfoot manifested by objective evidence of marked deformity (pronation, adduction, etc), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

A 30 percent rating is also assigned for unilateral pronounced flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

A 40 percent rating is assigned for bilateral pronounced flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The Board finds that the Veteran's bilateral plantar fasciitis can potentially be evaluated under DC 5284, the criteria for evaluating other foot injuries.  

Under DC 5284, a 10 percent rating is assigned for a moderate foot injury.  A 20 percent rating is assigned for a moderately severe foot injury.  A 30 percent rating is assigned for a severe foot injury.  A 40 percent rating is assigned for a foot injury with actual loss of use of the foot.  See 38 C.F.R. § 4.63.


Factual Background and Analysis

The April 2008 report of VA examination reflects the Veteran's complaint of pain, weakness, stiffness, fatigue and lack of endurance involving his feet.  These symptoms were present on a daily basis and described as constant in nature.  Rest, medication and physical therapy helped with the discomfort, but did not resolve the symptoms.  She used no inserts for her bilateral foot condition.  

The bilateral foot condition was shown to interfere with her ability to fully enjoy recreational activities and potentially interfered with occupational tasks requiring vigorous activity.

Objectively, there was no change in range of motion during repetitive motion or when resistance was applied to the feet.  The arch was present and well formed, bilaterally.  There was tenderness to palpation where the plantar fascia inserted into the calcaneus, bilaterally, consistent with that of plantar fasciitis.

An August 2010 report of VA examination reflects the Veteran's complaint of pain, swelling, fatigability and lack of endurance (while standing and walking) on the bottom of her feet.  She was able to stand for approximately 15-30 minutes and walk more than a quarter of a mile, but less than one mile.

Objectively, there was no evidence of painful motion, swelling, instability, weakness or abnormal weight-bearing of the feet.  There was tenderness of the plantar surface at the arch.  

There was no evidence of hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, atrophy of the foot or other foot deformity.  Her gait was normal.  The diagnosis was that of mild bilateral plantar fasciitis.

In connection with a July 2011 VA examination, the Veteran reported feeling that her left foot was larger than her right.  She had not had a podiatry consultation.  She did not use orthotics for her bilateral foot disability.  Foot pain was her predominant symptom, and she reported that rest and elevation provided partial relief of her foot symptoms.  

Objective findings remained wholly unchanged from the previous (August 2010) examination report.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a compensable rating for the service-connected bilateral plantar fasciitis is not warranted at any time pertinent to this appeal.  

The evidence does not show findings consistent with moderate foot pathology.  There is no evidence of altered weight-bearing, inward bowing of the tendo achillis or any related foot deformity.  The findings were found to be consistent with mild plantar fasciitis.  

While the recent examinations showed some tenderness involving the plantar fascia of the feet, the examinations did not identified painful motion, swelling or weakness.  The Veteran's symptoms were noted to be relieved by physical therapy and rest.  Significantly, she did not were inserts.  

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected bilateral plantar fasciitis could be assigned, but has found none more applicable here.  See 38 C.F.R. § 4.71a.

For the foregoing reasons, the Board finds that the claim for a compensable rating for the service-connected bilateral plantar fasciitis must be denied.  


Residual Scar Left Index Finger

The RO evaluated the Veteran's residual scar of the left index finger under DC 7805.  Under DC 7805, the Veteran's residual scar of the finger is to be evaluated under diagnostic codes 7800-7804.  

Disabling effects not considered in a rating provided under diagnostic codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  

DC 7800 contemplates scars of the head, face or neck and therefore provides no basis for higher rating for the Veteran's scar.  DC 7801 contemplates deep and nonlinear scars.  A 10 percent rating is assigned for a deep scar that measures an area of at least 6 square inches but less than 12 square inches.  

DC 7802 contemplates superficial and nonlinear scars.  A 10 percent rating is assigned for a superficial scar that is in an area or areas of 144 square inches (929 square cm) or greater.  

A deep scar is associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage.  

DC 7804 contemplates unstable or painful scars.  A compensable rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where for any reason there is frequent loss of covering of skin over the scar.


Factual Background and Analysis

In connection with an April 2008 VA examination, the Veteran complained of having localized numbness at the scar site.  On examination, the scar was noted to measure .25cm x 1.0cm.  It was not painful.  It was nonadherent and nondepressed.  It was a stable, superficial scar and caused no functional impairment of the surrounding skin.  There was no inflammation, edema or keloid formation.  The diagnosis was that of laceration scar of the left index finger.

The reports of August 2010 and July 2011 VA examinations reflected that the Veteran's left index finger scar measured .1cm x 1.0cm.  The scar was not painful; it had no signs of skin breakdown; it was superficial and had no inflammation, edema or keloid formation.  It was noted to have no other disabling effects.  The diagnosis was that of scar of the index finger.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a compensable rating for the service-connected residual scar of the left index finger is not warranted.  

The evidence shows that the scar was superficial and linear.  It was not unstable or painful or productive of functional limitation.   The Veteran's complaints of numbness were not confirmed by examination.  

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected residual scar of the left index finger could be assigned, but has found none more applicable here.  See 38 C.F.R. § 4.118.

For the foregoing reasons, the Board finds that an initial, compensable rating for the service-connected residual scar of the left index finger must be denied.   




ORDER

An increased, compensable rating for the service-connected bilateral plantar fasciitis is denied.  

An increased, compensable rating for the service-connected residual scar of the left index finger is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


